DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  
Regarding claim 2, the examiner notes that claim 2 does not end in a period.
Regarding claim 15, Applicant claims “…wherein the at least one configuration graphic…”. The examiner notes that claim 15 may have been intended to have been dependent on claim 14, as claim 15 references “the … configuration graphic”, however no configuration graphic has been claimed, save for claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
	Claim 1 is directed towards a method. Therefore, claim 1 is within at least one of the four statutory categories.  


101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

A method of calibrating a system including a camera, the method comprising:
Detecting a robot navigating within an environment modeled as a geo-polygon space, including a transit of the robot through a scene of the environment captured by the camera;
Mapping a plurality of points occupied by the robot in images of the scene to the geo-polygon space; and
Recording data about the mapping; and
Configuring at least one alert using the data recorded about the mapping, the alert executed by the computing system and configured to be triggered by an object transiting the scene.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the limitation of “Detecting a robot navigating within an environment…” amounts to little more than physically seeing a robot in an image. Further, the limitation of “mapping a plurality of points occupied by the robot in images of the scene to the geo-polygon space” amounts to little more than making a mental note of the prior positions of a robot in the image.

101 Analysis – Step 2A, Prong II
	Regarding Prong II of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra-solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a practical application. 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method of calibrating a system including a camera, the method comprising:
Detecting a robot navigating within an environment modeled as a geo-polygon space, including a transit of the robot through a scene of the environment captured by the camera;
Mapping a plurality of points occupied by the robot in images of the scene to the geo-polygon space; and
Recording data about the mapping; and
Configuring at least one alert using the data recorded about the mapping, the alert executed by the computing system and configured to be triggered by an object transiting the scene.


For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the limitation of “Recording data about the mapping”, the examiner submits that this amounts to an insignificant extra-solution activity in the form of mere data gathering, as it is simply a collection step for positional data. Regarding the limitation of “configuring at least one alert using the data recorded about the mapping…”, the examiner submits that this amounts to an insignificant extra-solution activity in the form of simply saving data.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, and conventional activity in the field. The additional limitation of “recording data about the mapping” is well-understood, routine, and conventional activity because the background recites that the detection inputs are all gathered through conventional methods. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Regarding the limitation of “configuring at least one alert using the data recorded about the mapping, the alert executed by the computing system and configured to be triggered by an object transiting the scene”, MPEP 2106.05(d)(II), and the cases cited therein, including Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, indicate that the mere storage and retrieval of information in a memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Independent claim 7 is similar in scope to independent claim 1, and is similarly not patent eligible.
Regarding dependent claim 2, dependent claim 2 does recite further limitations that cause the claim to be patent eligible. Specifically, dependent claim 2 recites “mimicking, by the robot, the alert condition during the transit of the robot through the scene”. The use of a robot in mimicking the alert condition could not reasonably be performed in the human mind. Hence, dependent claim 2 is patent eligible.
Dependent claims 3, 8, and 9 contain limitations similar to that of dependent claim 2, and are similarly patent eligible. Dependent claims 4 and 10 are dependent on patent eligible claims 3 and 9, respectively, and are similarly patent eligible.
Regarding dependent claim 5, dependent claim 5 does not recite further limitations that cause the claim to be patent eligible. Specifically, dependent claim 5 recites “…synchronizing timing data of geo-localized data…” which amounts to insignificant extra-solution activity in the form of data storage, as it amounts to little more than storing data in pairs based on the local timestamp of the data. Hence, dependent claim 5 is not patent eligible. 
Dependent claim 11 is similar in scope to dependent claim 5, and is similarly not patent eligible. 
Regarding dependent claim 6, dependent claim 6 does not recite further limitations that cause the claim to be patent eligible. Specifically, dependent claim 6 recites “…receiving data about the robot…” which amounts to insignificant extra-solution activity in the form of data gathering. Hence, dependent claim 6 is not patent eligible. 
Dependent claim 12 is similar in scope to dependent claim 6, and is similarly not patent eligible.
Regarding independent claim 13, independent claim 13 recites sufficient structure to make the claim patent eligible. Hence, independent claim 13 is patent eligible. 
Dependent claims 14-16 are dependent on patent eligible claim 13, and are similarly patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 105785989A), hereafter Feng, in view of Everett (US 5202661 A), hereafter Everett.
Regarding claim 1, Feng teaches a method of calibrating a system including a camera, the method comprising:
Detecting a robot navigating within an environment modeled as a geo-polygon space, including a transit of the robot through a scene of the environment captured by the camera (0044, mobile robot travels to an area that the camera can detect);
Mapping a plurality of points occupied by the robot in images of the scene to the geo-polygon space (0055, server acquires coordinates of the robot based on an artificial mark until the number of determinations reaches a threshold); and
Recording data about the mapping (0056, network camera image coordinates and robot map coordinate system are combined into a set of coordinate pairs).
Feng fails to teach, however, wherein the method comprises:
Configuring at least one alert using the data recorded about the mapping, the alert executed by the computing system and configured to be triggered by an object transiting the scene.
Everett, however, does teach wherein the method comprises:
Configuring at least one alert using the data recorded about the mapping, the alert executed by the computing system and configured to be triggered by an object transiting the scene (Col. 23, Lines 1-24, alarm classified as actual intrusion based on all the sensor data, threat determined by patterns such as purposeful motion across adjacent sensor coverage zones).
Feng and Everett are analogous because they are in the same field of endeavor, robot and camera integrated systems. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the alert system of Everett in order to provide a means of generating an alert upon detecting the robot. The motivation to combine is to allow the camera system to detect the robot within the image captured.
Claims 7 and 13 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 14, the combination of Feng and Everett teaches the system of claim 13, and Feng further teaches wherein the at least one robot includes at least one configuration graphic (0050, artificial landmark to determine the position of the robot in the image).

Regarding claim 15, the combination of Feng and Everett teaches the system of claim 13, and Feng further teaches wherein the at least one configuration graphic is a geometric shape of known dimensions (0050, side length of each small square of the T-shaped logo is known).
 
Regarding claim 16, the combination of Feng and Everett teaches the system of claim 13, wherein the robot comprises at least one display configured to display a detectable token visible to the plurality of cameras (0050, artificial landmark above the center of the robot).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Everett as applied to claims 1 and 7 above, and further in view of Hashimoto (US 7330777 B2), hereafter Hashimoto.

Regarding claim 5, the combination of Feng and Everett teaches the method of claim 1, but fails to teach wherein it further comprises synchronizing timing data of geo-localized data received from the robot and timing data of the computing system.
Hashimoto, however does teach wherein it further comprises synchronizing timing data of geo-localized data received from the robot and timing data of the computing system (Col. 5, Lines 10-17, robot synchronizes with the signal generation means).
Feng, Everett, and Hashimoto are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the synchronization of Hashimoto in order to provide a means of ensuring the system is in sync when calibrating. The motivation to combine is to allow the robot and camera to work synchronously.
Claim 11 is similar in scope to claim 5, and is similarly rejected.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Everett as applied to claims 1 and 7 above, and further in view of Beniyama (US 20080066207 A1), hereafter Beniyama.

Regarding claim 6, the combination of Feng and Everett teaches the method of claim 1, but fails to teach wherein it further comprises receiving data about the robot including at least one dimension of the robot.
Beniyama, however, does teach wherein it further comprises receiving data about the robot including at least one dimension of the robot (0079, memory device stores data indicative of the size of the robot).
Feng, Everett, and Beniyama are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the size information of Beniyama in order to allow the robot to be properly used to calibrate the camera. The motivation to combine is to ensure that the system has as much information as possible when calibrating the camera.
Claim 12 is similar in scope to claim 6, and is similarly rejected.

Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest pieces of prior art are Everett and Yokoya (“Calibration of Distributed Vision Network in Unified Coordinate System by Mobile Robot”).
Everett teaches a security system with a robot and security cameras, wherein information regarding the robot’s location is gathered in order to prevent or at least mitigate the chance of a false-alarm being triggered by the robot moving through the area.
Yokoya teaches the use of robots in order to visually calibrate a suite of sparsely laid out security cameras.
No reference, however, as a whole or in combination, teaches wherein the method further comprises:
Providing the robot with a location of a region within the environment;
Providing the robot with an alert condition;
Mimicking, by the robot, the alert condition during the transit of the robot through the scene; and
Determining that the alert condition is satisfied by the robot.
	Claim 8 is similar in scope to claim 2, and is similarly allowable.
Regarding claim 3, the closest pieces of prior art are Everett and Yokoya (“Calibration of Distributed Vision Network in Unified Coordinate System by Mobile Robot”).
Everett teaches a security system with a robot and security cameras, wherein information regarding the robot’s location is gathered in order to prevent or at least mitigate the chance of a false-alarm being triggered by the robot moving through the area.
Yokoya teaches the use of robots in order to visually calibrate a suite of sparsely laid out security cameras.
	No reference, however, as a whole or in combination, teaches wherein the method further comprises:
Providing the robot with a location of a region of interest within the environment;
Providing the robot with an alert condition;
Mimicking, by the robot, the alert condition during the transit of the robot through the scene;
Determining that the alert condition is not satisfies by the robot; and
Recording additional data about the robot in the scene until the condition can be satisfied.
Claim 9 is similar in scope to claim 3, and is similarly rejected. Claims 4 and 10 are allowable by virtue of their dependence on allowable base claims 3 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664